 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDOperations ManagerSTORE LOCATIONS AS FOLLOWS3055WEST83D STREET3110 WEST 63D STREET8401WEST GRAND AVENUE, RIVER GROVE5711 NORTH MILWAUKEE AVENUEROUTE 14, ARLINGTONHEIGHTSAssistant Operations ManagerSecretary to Operations ManagerGuards and Watchmen3500 WEST GRAND AVENUEOperations ManagerService Administration ManagerGuards and Watchmen1750WEST BELMONT AVENUEWarehouse ManagerWarehouse Supervisors (one each for day and night)Guards and Watchmen8311WEST NORTH AVENUEDirector of DistributionAssistant Director of DistributionSecretaries to Director and Assistant Director of Distribution and Superintendentof WarehouseManager-Furniture OfficeManager-Appliance OfficeAssistant Managers-Office (three employees)Accounts Payable SupervisorHead CashierTraffic ManagerAssistant Traffic ManagerManager Furniture ServiceAssistant Manager Furniture ServiceManager Appliance ServiceAssistant Manager Appliance ServiceManager InventoryAssistant Manager InventoryGuards and WatchmenMail Drivers and CouriersLord Baltimore Press, IncorporatedandPrinting Specialties &Paper Products Union,subordinate to the International Print-ing Pressmen&Assistants'Union of NorthAmerica, AFL-CIO, PetitionerLord Baltimore Press, IncorporatedandLocal 90, AmalgamatedLithographers of America,Petitioner.Cases Nos. 18-IBC-4224and 18-RC-4233. July 26, 1960DECISION AND DIRECTION OF ELECTIONSUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Kenneth W. Haan, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Bean and Jenkins].128 NLRB No. 40. LORD BALTIMORE PRESS, INCORPORATED335Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.3.Questions affecting commerce exist concerning the representationof employees of the Employer within the meaning of Section 9(c) (1)and Section 2 (6) and (7) of the Act.4.The appropriate units :The Petitioner in Case No. 18-RC-4233, hereinafter called theLithographers, seeks a unit of all lithographic or offset productionemployees at the Employer's Clinton, Iowa, plant.The Employer,the Petitioner in Case No. 18-RC-4224, hereinafter referred to asthe Pressmen, and the Intervenor, International Brotherhood of Pulp& Sulphite and Paper Mill Workers, AFL-CIO, hereinafter calledthe Pulp Sulphite Workers, all contend that only an overall produc-tion and maintenance unit is appropriate.There is no history ofcollective bargaining.The Employer is engaged in the manufacture and sale of foldingpaper boxes and cartons for use chiefly as food and drug containers.The Employer prints the customer's design on the boxboard afterwhich the Boards are cut and creased. Printing is done by letterpressor offset (lithographic) processes at the present time.A thirdmethod, rotogravure printing, is also expected to be employed in thefuture.The Employer's lithographic equipment consists of three standardHarris offset presses with the machines having two-color, five-color,and six-color capabilities.An additional six-color Harris offset pressis now on order. In addition to its lithographic equipment, the Em-ployer has two letterpresses which are located in a section of the plantadjacent to the offset operation.The Lithographers contend that they are seeking their traditionalunit consisting of all lithographic production employees, excludingall others.The record discloses that classifications of employees en-gaged in the lithographic operation include platemakers, pressmen,apprentice pressmen, feeder operators, inkmakers, and various kindsof helpers.These employees utilize the standard lithographic equip-ment and perform the usual duties and exercise the customary litho-graphic skills used in the traditional lithographic process.TheEmployer does not have a formal apprenticeship training program.However, with the possible exception of the press helpers and generalhelpers, the lithographic employees either have had extensive previoustraining in this type of work or have had considerable on-the-job'training, accompanied by classroom instruction leading to a certificateof journeyman pressman, after at least 4 years of preparation.The 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard has frequently considered the skills and techniques incidentto lithography and has held that employees engaged in the litho-graphic process such as those involved here form a cohesive unitappropriate for purposes of collective bargaining.'However, the Employer opposes the establishment of a separatelithographic unit because it contends that it has a highly integratedproduction process, there is a substantial amount of interchangeamong all its employees, and the pattern of bargaining in the foldingbox industry is in large measure on an industrial basis.The Em-ployer recognizes that Board precedent and the criteria ofAmericanPotash 2support the conclusion that a separate craft unit of litho-graphic production employees is appropriate.Nevertheless, it arguesthat the Fourth Circuit's decision in thePittsburgh Plate Glasscase 3requires separate consideration in each case as to whether the particu-lar employer's operations are such as to warrant application of theBoard'sNational Tube 4doctrine.The Pressmen, who in generalagree with the Employer, also contend that the amount of interchangehere renders a unit of lithographic employees inappropriate underthe Board's decision inPacificPress.'We find no merit in the contentions of the Employer and the Press-men.With reference to the Employer's reliance onPittsburgh PlateGlass,the Board has determined, with all due respect to the opinionof the court in that case, to adhere to its policy as expressed inAmerican Potash, supra.sMoreover, even if we were to considerapplying theNational Tubedoctrine here, the record fails to affordan adequate basis for such application.Thus, with regard to thealleged highly integrated production process of the Employer, it isclear that the plant could operate effectively even though the litho-graphic section was not in use. Indeed the record discloses that therewas a period of time when at least two of the offset presses were notin operation and production was not materially affected thereby.With respect to a pattern of bargaining in the industry on a plantwidebasis, there is a paucity of evidence in the record upon which topremise an affirmative finding to that effect.Finally, we turn to the question of the amount of interchange ofemployees which the Pressmen and the Employer insists is so sub-stantial as to preclude the establishment of a separate lithographicunit.The record shows that there is some interchange of personnel,but that it is essentially sporadic, irregular, and on a temporary rather1Guardian Printing and Litho Corp,125 NLRB9; Ad-Press Corporation,119 NLRB564;McCall Corporation,118 NLRB 13.92,Beckman Instruments, Inc (Berkeley Divi-sion),116 NLRB 963,Holden Business Forms Company,114 NLRB 6682 American Potash if Chemical Corporation,107 NLRB 1418'NLRB. v. Pittsburgh Plate Glass Company,270 F. 2d 167 (CA. 4), cert. denied'361 U S 943.4National Tube Company, 76NLRB 1199'Pacific Press, Inc,66 NLRB 458GE. I. du Pont de Nemours and Company,126 NLRB 885, footnote 3. LORD BALTIMORE PRESS, INCORPORATED337than a regular operational basis.Thus, the greatest amount of inter-change occurred during the period when the Employer's two offsetpresses were inoperative.There is evidence in the record of a surveymade with regard to the interchange of employees during the periodfrom November 2, 1959, to February 11, 1960, which included the timewhen the offset presses had broken down.Even during this period,the total amount of interchange appears to have been only about 5percent of the total work hours involved.This is far from the kindor degree of interchange present in thePacific Presscase,supra,whichpersuaded the Board that a unit of lithographic employees was notappropriate.In that case, the Board found a single crew regularlyand continuously worked on both letterpresses and offset presses."Depending upon business exigencies, these employees work on eachtype of press for varying periods of time during the course of a week.They may work the major portion of 1 week on newspaper presses,and the next week the reverse might be true" (66 NLRB at 462).That is not the situation in the present case.In view of the foregoing, we find that the employees sought by theLithographers are skilled craftsmen who may, if they so desire, con-stitute a separate appropriate group.However, a unit of productionand maintenance employees including the lithographic productionemployees, would also be appropriate.Accordingly, we shall directseparate elections in the following voting groups of employees at theEmployer's Clinton, Iowa, plant :Group 1:All production and maintenance employees, includingplant clerical employees,' but excluding all lithographic productionemployees, office clerical employees, professional employees, watch-men, guards, and all supervisors as defined in the Act.Group 2:All employees engaged in lithographic production work,including pressmen, feeder operators, platemakers, inkmakers, andtheir apprentices, trainees, and helpers, excluding all other employees,office clerical employees, professional employees, watclmlen, guards,and all supervisors as defined in the Act."s The Employer would exclude two department clerks, Dolores Huster and Millie Carlisle,as confidential employeesThese women work in the plant offices of their respectivedepartmental foremen, doing typing,filing,and answering the telephoneThey also haveaccess to files concerning applicants for employment or other personnel dataThey arehourly paid and are subject to the same benefits and working conditions as other produc-tionworkersAs these clerks do not assist or act in a confidential capacity to personswho formulate,determine,and effectuate management policies in the field of labor rela-tions,we find, contrary to the Employer'scontention,that they are not confidentialemployees within the meaning of Board decisionsWe shall therefore include them in theunit as plant cleiical employeesDayton AviationRadiod Equipment Corporation, Dare,Inc,124 NLRB 306,Lilliston Implement Company,121 NLRB 868, 870As wefind that Nancy walwer, who works under the supervisor of the finishing depart-ment, keeping production records and performing other clerical duties,is clearly a plantclerical,we also include her in the production unit8 The Employer would include John Ross,whose title is floor supervisor on the firstshiftRoss works with some five helpers who are engaged in repiling printed matterRoss"breaks in" new helpers and spends about 50 percent of his time doing the same 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe shall place the names of the Pressmen and the Pulp SulphiteWorkers on the ballot in the election among the employees in votinggroup 1, and the Lithographers, the Pulp Sulphite Workers,' and thePressmen on the ballot in the election among the employees in votinggroup 2.If a majority of the employees in voting group 2 select the Lithog-raphers, they will be taken to have indicated their desire to constitutea separate unit, and the Regional Director conducting the electionsdirected herein is hereby instructed to issue a certification of represen-tatives to the Lithographers for such unit, which the Board, in suchcircumstances, finds appropriate for purposes of collective bargaining.However, if a majority of the employees in voting group 2 does notvote for the Lithographers, those employees will appropriately beincluded with the employees in voting group 1 and their votes will bepooled with those in voting group 1.10The aforesaid Regional Di-rector is instructed to issue a certification of representatives to thelabor organization selected by the majority of the employees in votinggroup 1 or in the pooled group, as the case may be, which the Board,in such circumstances, finds to be a unit appropriate for purposes ofcollective bargaining.[Text of Direction of Elections omitted from publication.]work as the helpers, also spending some time cutting stock on a cutting machine.He hasno authority to hire, discipline, or discharge, is hourly paid, and all significant decisionson personnel matters are made by the general foremanWe find that Ross is not a super-visor and include him in the unit.0 Although it does not wish to represent the lithographic production employees as aseparate unit, it is clear that the Pulp Sulphite Workers wishes to represent theseemployees as part of its requested production and maintenance unit.We shall, therefore,place the Pulp Sulphite Workers on the ballot in voting group 2 In the event it doesnot wish its name to be placed on this ballot, it may, upon prompt notice to theRegional Director, request that its name be omitted from the ballot in voting group 210 If the votes are pooled, they are to be tallied in the following manner- the votesfor the labor organization seeking a separate unit in voting group 2 shall be counted asvalid votes, but neither for nor against the labor organizations seeking to represent aproduction and maintenance unit.All other votes are to be accorded their face value,whether for representation by the unions seeking the more comprehensive group or forno union.Western Farmers AssociationandCanneryWarehousemen,Food Processors,Drivers and Helpers Local UnionNo. 809,International Brotherhood of Teamsters,Chauffeurs, Ware-housemen&Helpers of America and Miscellaneous DriversLocalUnion No. 223, International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America, Petitioners.Cases Nos. 36-RC-1497 and 36-RC-1502. July W, 1960DECISION, ORDER, AND DIRECTION OF ELECTIONSUpon petitions duly filed under Section,9(c) of the National LaborRelations Act, a consolidated hearing was held before Arthur J_128 NLRB No. 33.